Citation Nr: 0611352	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than February 
21, 2003 for the award of service connection for asthma.  

2.  Propriety of deduction from the veteran's VA disability 
compensation to recoup his military disability severance pay.

3.  Entitlement to an increased disability rating for 
service-connected asthma, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to service connection for an anxiety 
disorder, claimed as secondary to service-connected asthma.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
November 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Procedural history

In a September 2003 rating decision, the RO granted service 
connection for asthma and assigned an initial 30 percent 
rating, effective February 21, 2003.  In an October 2003 
letter, the RO notified the veteran of its decision, and 
further advised him that VA was required to withhold his VA 
compensation until his $3,522 military severance pay had been 
recouped.  

In a January 2004 rating decision, the RO denied service 
connection for an anxiety disorder, claimed as secondary to 
the veteran's service-connected asthma.  

In February 2004, the veteran indicated disagreement with the 
RO's decisions, including the disability rating and the 
effective date assigned for asthma.  A Statement of the Case 
was issued in May 2004, and the veteran perfected his appeal 
by means of his submission of a substantive appeal (VA Form 
9) in October 2004.

In connection with his appeal, the veteran initially 
requested a hearing before a Veterans Law Judge.  In November 
2004, however, the veteran withdrew his request and asked 
that Board proceed with consideration of his appeal based on 
the evidence of record.

Remanded issues

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to an initial rating in 
excess of 30 percent for asthma and service connection for an 
anxiety disorder.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied service 
connection for asthma.  He was notified of the decision and 
his appellate rights in a September 1995 letter.  He did not 
appeal.

2.  The veteran's application to reopen his claim of 
entitlement to service connection for asthma was received by 
VA on February 21, 2003.  Service connection for asthma was 
granted effective February 21, 2003.  

3.  The veteran received military disability severance pay 
based on his asthma.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
21, 2003 for the award of service connection for asthma have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).  

2.  The veteran's military disability severance pay must be 
recouped from his VA disability compensation benefits, as a 
matter of law.  10 U.S.C.A. § 1174 (West 2002); 38 C.F.R. § 
3.700 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an earlier effective date for his service-
connected asthma.  Specifically, he argues that he is 
entitled to an effective date in November 1992, corresponding 
to the date of his separation from active service.  He also 
argues that VA should not have deducted the amount of his 
military severance pay from his VA disability compensation.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  After 
carefully reviewing the file, the Board finds that the VCAA 
is not applicable to either issue (entitlement to an earlier 
effective date for service connection for asthma and 
propriety of recoupment of military severance pay). 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As set 
forth in more detail below, the pertinent facts are not in 
dispute; rather, the veteran's appeal as to these two issues 
must be denied as a matter of law.  Thus, no amount of notice 
could change the outcome of the case.  See also Manning v. 
Principi, 16 Vet. App. 534, 542-3, and cases cited therein. 
[the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter].
 
Specifically, with respect to the effective date issue, the 
outcome of that issue depends exclusively upon evidence which 
is already in the claims folder.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) [VCAA notice requirements are 
satisfied if all possible evidence has been obtained].  The 
recoupment issue is utterly dependent upon the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994)   

For the foregoing reasons, the Board finds that VA has no 
duty to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  He initially requested a personal hearing 
before a Veterans Law Judge, but withdrew that request in 
November 2004.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an effective date earlier than February 
21, 2003 for the award of service connection for asthma.  

The veteran seeks an effective date earlier than February 21, 
2003 for the award of service connection for asthma.  He 
argues that he is entitled to an effective date in November 
1992, corresponding to the date of his military discharge.  



Pertinent law and regulations

Effective dates

The effective date of an award of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown, and finality of prior decisions.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2) (2005).  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2005).

When new and material evidence consists of service department 
records, the date should agree with evaluation (since it is 
considered these records were lost or mislaid) or date of 
receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within one year after separation from service.  38 C.F.R. § 
3.400(q)(2).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

The veteran's service medical records show that less than two 
weeks after his service entrance, he was diagnosed as having 
bronchitis with reactive airway disease.  Subsequent service 
medical records show frequent treatment for respiratory 
symptoms and it was noted that the veteran had a pre-service 
history of asthma.  The veteran was thereafter determined to 
be unfit for service; he received a medical discharge in 
November 1992.

In April 1995, the veteran submitted an application for VA 
compensation benefits, seeking service connection for asthma.  
He was afforded a VA medical examination in May 1995, at 
which he was diagnosed as having asthma.  In an August 1995 
rating decision, the RO denied service connection for asthma, 
finding that such condition preexisted service and had not 
been shown to have been aggravated during service.  The 
veteran was notified of that decision and of his appellate 
rights in a September 1995 letter.  He did not appeal.  Thus, 
the decision is final and not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

On February 21, 2003, the veteran's application to reopen his 
claim of entitlement to service connection for asthma was 
received by VA.  In connection with his claim, the veteran 
was afforded a VA medical examination in July 2003, after 
which the examiner concluded that the veteran's asthma was 
first manifested during service.  
In a September 2003 rating decision, the RO granted service 
connection for asthma, based on the findings of the July 2003 
VA medical examiner that the veteran's current asthma had its 
inception in service.  The RO assigned an effective date of 
February 21, 2003, the date of receipt of the veteran's 
application to reopen.  This appeal followed.

Analysis

Although the veteran filed his original claim of service 
connection for asthma in April 1995, such claim was denied by 
the RO in an August 1995 rating decision.  The veteran did 
not appeal that decision, nor does he so contend.  That 
decision is final, and the veteran's initial claim cannot be 
used as a basis for assigning an effective date for service 
connection for asthma.  

The veteran's request to reopen his claim of service 
connection for asthma was received by VA on February 21, 
2003.  As noted above, the law provides that the effective 
date of an award of compensation based a claim reopened after 
a final adjudication shall not be earlier than the date of 
receipt of application therefor.  
See 38 C.F.R. § 3.400(q)(1)(ii) (2005).  

In this case, the RO has assigned an effective date of 
February 21, 2003 for the award of service connection for 
asthma.  This date corresponds to the date of receipt of the 
veteran's application to reopen.  Based on the record on 
appeal, and for reasons stated immediately below, the Board 
can find no legal basis for an effective date earlier than 
February 21, 2003, for the award of service connection for 
asthma.  

The Board has carefully reviewed the veteran's VA claims 
folder, but can find no indication of record that there was a 
pending application to reopen the claim of service connection 
for asthma prior to February 21, 2003.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  The veteran has 
not pointed to any medical record or any communication to VA 
during the period from August 1995 to February 2003 which 
could serve as an application to reopen the previously-denied 
claim.  

In addition, although the RO obtained additional service 
personnel records in connection with the veteran's February 
2003 application to reopen, an earlier effective date is not 
warranted under 38 C.F.R. § 3.400(q)(2), because the RO's 
award of service connection was not based on such records.

The Board has considered the veteran's contentions to the 
effect that he is entitled to an effective date corresponding 
to his separation from active service.  The applicable law is 
clear, however, that an effective date from the day following 
the date of separation from service is authorized only if the 
claim is received within one year from separation from 
service.  See 38 C.F.R. § 3.400(b)(2) (2005).  In this case, 
the veteran did not file a claim within one year of his 
separation from service, nor does he so contend.  

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection for asthma since he complained consistently of 
symptoms of the disability during and after service.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board has decided this case based 
on its application of this law to the pertinent facts.

In summary, the evidence shows that the veteran's claim to 
reopen was received by VA on February 21, 2003, well after 
his separation from active service, and the RO's decision to 
reopen the veteran's claim was not based on mislaid service 
medical records.  In light of the facts of this case, 
therefore, the Board finds that there is no basis in the 
record for an effective date earlier than February 21, 2003, 
for the award of service connection for asthma.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

2.  Propriety of deduction from the veteran's VA disability 
compensation to recoup his military severance pay.

The veteran argues that VA should not have deducted the 
amount of his military disability severance pay from his VA 
disability compensation.  He argues that this action is 
unfair as he was separated from service in November 1992 and 
did not begin to receive VA compensation until 2003.  

Pertinent law and regulations

Under applicable criteria, when a veteran is granted military 
disability severance pay, and is entitled to VA disability 
compensation for the same disability or disabilities for 
which severance pay was granted, the award of VA disability 
compensation is subject to recoupment of the military 
disability severance pay.  10 U.S.C.A. §§ 1174, 1212 (West 
2002); 38 C.F.R. § 3.700(a)(3) (2005).  

Analysis

The pertinent facts in this matter are not in dispute.  The 
veteran was medically discharged from service in November 
1992 as a result of asthma.  His DD Form 214 shows that he 
received military disability severance pay in the amount of 
$3,522.  In a September 2003 rating decision, the RO granted 
service connection for asthma and assigned an initial 30 
percent rating, effective February 21, 2003.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that VA's recoupment of the veteran's 
military disability severance pay is not only proper, but 
required under the law.  The law does not provide for VA to 
waive any portion of that recoupment on any basis.  
Therefore, the veteran's appeal must be denied.

The Board notes that both the VA General Counsel and the 
Court have addressed the issue of recoupment of military 
severance pay.  See VAOPGCPREC 14-92 (holding that section 
1174 clearly and unambiguously requires that the total amount 
of any severance payment shall be recouped from VA disability 
compensation for a disability incurred prior to the date of 
receipt of the payment); see also Sabonis v. Brown, 6 Vet. 
App. 426, 428, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995) [the meaning of the recoupment provision of 10 
U.S.C. § 1174 is unambiguous].  

As with the previous issue, the veteran appears to be raising 
an argument couched in equity, in that he contends it is 
unfair to recoup his military severance pay from his VA 
compensation benefits.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  The Board has decided this case based on 
its application of the law to the pertinent facts.

In summary, since the veteran received military disability 
severance pay for asthma, VA is required to withhold his 
disability compensation until the total amount of the 
severance pay is recouped.  Because of the absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 


ORDER

Entitlement to an effective date earlier than February 21, 
2003 for the award of service connection for asthma is 
denied.  

As a matter of law, the veteran's military disability 
severance pay must be recouped from his VA disability 
compensation benefits.  





	(CONTINUED ON NEXT PAGE)





REMAND

3.  Entitlement to an increased disability rating for 
service-connected asthma, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to service connection for an anxiety 
disorder, claimed as secondary to service-connected asthma.

The veteran also seeks an initial rating in excess of 30 
percent for his service-connected asthma, as well as service 
connection for an anxiety disorder secondary to his service-
connected asthma.  

Reasons for remand

Both claims

In his February 2004 notice of disagreement, the veteran 
indicated that he continues to receive treatment for asthma 
and anxiety at the VA clinic in Columbus, Ohio.  He asked 
that the RO review these records in connection with his 
appeal.  The claims folder, however, contains no indication 
that the RO attempted to obtain these records.  The most 
recent VA clinical record associated with the record on 
appeal is dated in August 2003.  Such records should be 
obtained and associated with the veteran's VA claims folder.  

The increased rating claim

With respect to the claim for an initial rating in excess of 
30 percent for asthma, the record shows that the veteran was 
last examined for VA compensation purposes in July 2003.  The 
veteran claims that his asthma has increased in severity 
since that time.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].  

Because the veteran has indicated that his service-connected 
condition has worsened, the Board finds that a current 
examination is necessary to reach a decision on this claim.

Although the RO provided the veteran with a VCAA notification 
letter with respect to his claims in March 2003, the Court 
subsequently issued a decision holding that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  A corrective 
letter should be issued.  

The secondary service connection claim

The veteran also seeks service connection for anxiety 
disorder, which he contends is secondary to his service-
connected asthma.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service- connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to the first element, evidence of a current 
disability, VA treatment records document treatment for 
several psychiatric disabilities, including a panic disorder.  
As for element (2), the veteran was granted service 
connection for asthma in February 2003.  With respect to 
Wallin element (3), medical nexus, there is not currently of 
record any competent medical nexus opinion.

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability, and in this case, service-connected disability), 
but there was not of record competent medical evidence 
addressing the third requirement (a nexus between the 
disability and active service), VA errs in failing to obtain 
such a medical nexus opinion.  The Board finds that a 
definitive medical opinion is necessary to make a decision on 
the claim.

It is also noted that in his October 2004 substantive appeal, 
the veteran indicated that he had been hospitalized four 
times for treatment of his anxiety disorder at the 
Chillicothe VA Medical Center.  The file contains no 
indication that the RO attempted to obtain these records.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the veteran a 
corrective VCAA notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  VBA should request all treatment 
records pertaining to the veteran from 
the Columbus VA outpatient clinic for the 
period from August 2003 to the present.  
All records obtained should be associated 
with the claims file.

3.  VBA should request all treatment 
records pertaining to the veteran from 
the Chillicothe VA Medical Center for the 
period from November 1992 to the present.  
All records obtained should be associated 
with the claims file.

4.  The veteran should be scheduled for a 
VA medical examination for the purposes 
of determining the current severity of 
his service-connected asthma.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
and tests should be performed, including 
pulmonary function testing.  The 
examination report should be associated 
with the veteran's VA claims folder.

5.  The veteran should be scheduled for a 
VA psychiatric examination for the 
purposes of determining the nature 
etiology of his current psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder identified on 
examination is casually related to or 
aggravated by the veteran's service-
connected asthma.  The examination report 
should be associated with the veteran's 
VA claims folder.

6.  After the development requested above 
has been completed, VBA should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


